Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Zhang et al. US 2020/0136428 teaches the general state of the art of method of operating a power supply comprising decoupling (emphasis added)  a power supply (via switches SWT1,SWT2, FIG9 and flowchart of FIG16) in order to determine if the power line has been touched (i.e. human contact) (FIG2, 3, 5, 6, 7, 8).

Regarding claim 1 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps comprising a method of operating an intermediate power supply unit in a power distribution system to distribute power from a power source to a plurality of remote units, comprising: coupling a higher voltage power input of the intermediate power supply unit to a plurality of power coupling outputs; decoupling  (emphasis added) the higher voltage power input of the intermediate power supply unit from the plurality of power coupling outputs in order to determine that a power conductor coupling the power source to the higher voltage power input is touched (i.e. human contact); converting voltage on one or more higher voltage inputs of a power converter circuit to a lower voltage applied to one or more lower voltage outputs of the power converter circuit where the lower voltage is lower than the higher voltage; and distributing power from the one or more lower voltage outputs of the power converter circuit over a power conductor configured to be coupled to an assigned remote unit among the plurality of remote units.

Regarding claim 5 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps comprising a method of operating an intermediate power supply unit to distribute power from a power source to a plurality of remote units in a distribution system, comprising: coupling a higher voltage power input of the intermediate power supply unit to a plurality of power coupling outputs; decoupling (emphasis added)  the higher voltage power input of the intermediate power supply unit from the plurality of power coupling outputs in order to determine that a power conductor coupling the power source to the higher voltage power input is touched (i.e. human contact); converting voltage on one or more higher voltage inputs of a power converter circuit to a lower voltage applied to one or more lower voltage outputs of the power converter circuit where the lower voltage is lower than the higher voltage; distributing power from the one or more lower voltage outputs of the power converter circuit over a power conductor configured to be coupled to an assigned remote unit among the plurality of remote units; and combining power received from the higher voltage power input and one or more additional higher voltage power inputs.

Regarding claim 10 and respective dependent claims: 


Regarding claim 15 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps comprising a method of operating an intermediate power supply unit to distribute power from a power source to a plurality of remote units in a distribution system, comprising: coupling a higher voltage power input of the intermediate power supply unit to a plurality of power coupling outputs; decoupling (emphasis added)  the higher voltage power input of the intermediate power supply unit from the plurality of power coupling outputs in order to determine that a power conductor coupling the power source to the higher voltage power input is touched (i.e. human contact); converting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836